BOUTALL, Judge.
Ancillary to a wife’s separation suit, judgment was rendered in favor of the wife granting custody of the two minor children with $250.00 per month for their support and $100.00 per month alimony pendente lite for her. The wife appeals that part of the decision dealing with child support and *1178alimony contending that she is entitled to more support in accordance with her needs and his means. We affirm.
Eileen LeJeune argues that her husband, Glenn LeJeune, can afford to pay additional support considering his salary of roughly $1,800.00 per month. Her take home pay is $130.00 per week. At trial, she testified that her expenses far exceeded her total income by some $1,400.00 per month. We note that some of those expenses introduced into evidence are really not expenses at all, but projections which would allow her to live the way she believes she should. However, it should be pointed out that the husband is in the process of trying to pay the considerable community debts on the community home, life insurance, credit union, and various other credit institutions.
We appreciate the financial difficulties that the wife and husband must bear when there is a split in the marital relationship. The record reflects that both the wife and husband are under a heavy financial strain. However, we cannot say that the trial court incorrectly assessed the income and expenses of both parties. We find that the trial court did not abuse his discretion in his award of alimony pendente lite and child support, accordingly, we affirm that decision.
AFFIRMED.